 

Exhibit 10.2

 

first Amendment

 

to

 

SECOND AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT

 

This First Amendment to Second Amended and Restated Limited Liability Company
Agreement (this “Amendment”) is made and entered into as of March 20, 2015, by
and among ZAIS Group Parent, LLC, a Delaware limited liability company (the
“Company”), ZAIS Group Holdings, Inc., a Delaware corporation (“Holdings”), R.
Bruce Cameron (“Cameron”), in his capacity as the Required Independent Director
thereunder, and Christian Zugel (“Zugel”), in his capacity as the Founder Member
Representative thereunder. Capitalized terms used in this Amendment but not
defined herein shall have the respective meanings given to them in the Agreement
(as defined below).

 

WHEREAS, the Company, Holdings, Zugel and the other Members are parties to that
certain Second Amended and Restated Limited Liability Company Agreement of the
Company, dated as of March 17, 2015 (the “Agreement”); and

 

WHEREAS, pursuant to Section 12.1 of the Agreement, the Company, Holdings (as
the Managing Member), Cameron (as the Required Independent Director) and Zugel
(as the Founder Member Representative) now desire to amend the Agreement as set
forth herein.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained in the Agreement and this Amendment and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged and agreed, the parties hereto, intending to be legally bound,
hereby agree as follows:

 

1.          Amendment.

 

(a)          Section 1.1 of the Agreement is hereby amended by adding the
following defined term in the proper alphabetical order:

 

“Non-Compete Restricted Period” means, with respect to any Class B Member, the
period starting from the date such Class B Member becomes a Member and ending on
the following date:

 

(i) with respect to any Class B Member who holds 150,000 or fewer Units on the
date such Class B Member’s (or, as applicable, such Class B Member’s
Principal’s) employment with the Company and its Subsidiaries is terminated for
any reason, the three-month anniversary of such employment termination date;

 

 

 

 

(ii) with respect to any Class B Member who holds more than 150,000 and less
than or equal to 300,000 Units on the date such Class B Member’s (or, as
applicable, such Class B Member’s Principal’s) employment with the Company and
its Subsidiaries is terminated for any reason, the six-month anniversary of such
employment termination date; and

 

(ii) with respect to any Class B Member who holds more than 300,000 Units on the
date such Class B Member’s (or, as applicable, such Class B Member’s
Principal’s) employment with the Company and its Subsidiaries is terminated for
any reason, the one-year anniversary of such employment termination date.

 

(b)          Section 8.8(b) of the Agreement is hereby amended by deleting the
text “During the Restricted Period,” and replacing it with the following text:
“During the Non-Compete Restricted Period with respect to Section 8.8(b)(i) and
during the Restricted Period with respect to Sections 8.8(b)(ii) through (vi),”.

 

2.          No Other Modifications. Except as specifically provided in this
Amendment, the Agreement shall remain in full force and effect without any other
amendments or modifications.

 

3.          Counterparts. This Amendment may be executed in two or more
counterparts (including by facsimile or other electronic means), each of which
shall be deemed to constitute an original, but all of which together shall be
deemed to constitute one and the same instrument.

 

4.          Governing Law. This Amendment will be governed by, and construed and
interpreted in accordance with, the laws of the State of Delaware applicable to
contracts executed in and to be performed in that State, without giving effect
to any conflicts of laws provisions.

 

[Signature pages follow]

 

- 2 -

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the day and year first above written.

 

  ZAIS GROUP PARENT, LLC         By: /s/ Michael F. Szymanski     Name: Michael
F. Szymanski     Title: Chief Executive Officer         ZAIS GROUP HOLDINGS,
INC.         By: /s/ Michael F. Szymanski     Name: Michael F. Szymanski    
Title: Chief Executive Officer         /s/ Christian Zugel   Christian Zugel, in
his capacity as the Founder Member Representative       /s/ R. Bruce Cameron  
R. Bruce Cameron, in his capacity as the Required Independent Director

 

[Signature Page to First Amendment to Second Amended and Restated Limited
Liability Company Agreement]

 

 

 

